 


109 HCON 261 IH: Paying tribute to the Africa-America Institute (AAI) for its more than 50 years of dedicated service toward nurturing and unleashing the productive capacities of knowledgeable, capable, and effective African leaders through education.
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 261 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Payne (for himself, Mr. Smith of New Jersey, Ms. Watson, Mr. Meeks of New York, Mr. Rangel, and Ms. Lee) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Paying tribute to the Africa-America Institute (AAI) for its more than 50 years of dedicated service toward nurturing and unleashing the productive capacities of knowledgeable, capable, and effective African leaders through education. 
 
Whereas the Africa-America Institute (AAI) was founded in 1953 to help build Africa’s human and institutional capacity and to promote mutually beneficial United States-Africa relations through education; 
Whereas most prominent among AAI’s original founders were two leading African-American educators and intellectuals, Horace Mann Bond, the first Black president of Lincoln University, and Leo Hansberry, the Howard University scholar and historian renowned today as the father of African studies; 
Whereas, with funding from the government, the private sector, and philanthropic sources, AAI has advanced its mission on the dual premise that higher education is the highest leveraging point for achieving sustainable gains all along the education pipeline, and investments in education generate high rates of return by multiplying the impact of development achievements across sectors of global importance: health, education, trade, investment, and peace and security; 
Whereas AAI’s 22,000 education program alumni from 52 African countries—extraordinary individuals such as Wangari Maathai, recipient of the 2004 Nobel Peace Prize—are leading heads of African education, business, government and nongovernmental organizations working to change economic and social structures in African communities, societies, and nations for the better; 
Whereas a 2004 impact assessment commissioned by the United States Agency for International Development (USAID) found: USAID’s multi-million dollar investment in long-term training [programs that were managed and run by AAI] for over 40 years produced significant and sustained changes that furthered African development in measurable ways.; 
Whereas, as a corollary to its work aimed at expanding education opportunities for Africans, AAI has also served as a source of reliable and balanced information on Africa for American public and private sector leaders; 
Whereas Members of Congress and their staff are among those who have achieved and continue to gain a fuller understanding of Africa through AAI programs; 
Whereas today AAI continues to build on this legacy, fulfilling its education mission by working with partners in Africa, the United States, and other parts of the world on behalf of Africa; 
Whereas competing in the information age requires high levels of technical knowledge and skills, but the level of need and demand for higher education and technical training in Africa exceeds the capacities of education sectors in most African countries; 
Whereas, consistent with the aspirations and goals of the African Union’s New Partnership for Africa’s Development, AAI has stepped up to meet these new challenges with the creation the African Technology for Education and Workforce Development (AFTECH) Initiative—a collaborative effort designed to harness the power of information technologies to deliver the highest quality global educational content to Africans where they live; 
Whereas in order to improve and expand upon AFTECH’s reach and impact, and to raise awareness in the United States of the converging global interests that warrant greater United States public and private engagement with and investment in Africa, AAI used the occasion of its 50th anniversary in 2003 to launch the AAI Education Partnership Campaign: 50,000 New Leaders in Five Years with a goal of raising $25,000,000 in private and public sector support to educate and train 50,000 more Africans over its 5-year length; 
Whereas, with the Republic of Namibia in the vanguard, a growing number of African nations are choosing to invest in their people by directly supporting the advanced education, professional training programs and other education resources that AAI has to offer; 
Whereas AAI works with sponsoring African governments to identify and leverage additional funding wherever feasible, and assists countries with making the case to multinational companies doing business within their borders that investing in the nation’s human capital through education is in their mutual interest; and 
Whereas AAI can boast of a remarkable past history and unparalleled program track record, and is building on its past to meet current and future challenges facing Africa as well as the United States: Now, therefore, be it 
 
That Congress— 
(1)pays tribute to the Africa-America Institute (AAI) for its more than 50 years of dedicated service toward nurturing and unleashing the productive capacities of knowledgeable, capable, and effective African leaders through education; and 
(2)embraces the mission and supports the work of AAI and urges Members of Congress and others to join the AAI Education Partnership Campaign: 50,000 New Leaders in Five Years, a major initiative toward closer United States-Africa relations that advance mutual national and global interests, and a high yield investment in Africa’s own capacity to build a future. 
 
